Citation Nr: 0915131	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to September 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

In October 2007, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further notification 
and readjudication of the claim.  The requested action has 
been completed and the case has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran has a 
current left ear hearing loss disability that is attributable 
to in-service noise exposure.  

2.  The evidence of record does not show that the Veteran has 
a current right ear hearing loss disability.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was incurred in active 
military service.   38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).

2.  A right ear hearing loss disability was not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

As previously addressed in the October 2007 Board remand, the 
April 2003 VCAA notice letter provided to the Veteran was 
inadequate.  Consequently, this case was remanded with 
instructions for the AOJ to cure the initial VCAA defect.  
Thereafter, on October 18, 2007, the AMC advised the Veteran 
of what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of evidence that he should submit in support of his 
claim.  The AMC also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claim and described the elements of degree 
of disability and an effective date.   

With respect to the timing of the October 2007 VCAA notice, 
the record shows that the notice letter sent before the 
initial adjudication was inadequate.  However, the AMC cured 
this timing defect after the Board's remand and before the 
AMC's readjudication of the claim in February 2009 by issuing 
a new VCAA notice letter in October 2007.  

The July 2003 rating decision, August 2004 Statement of the 
Case, and February 2009 Supplemental Statement of the Case 
cumulatively included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the bases of 
the decisions, and a summary of the evidence considered to 
reach the decisions.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with an audiological examination and medical opinion 
in June 2003 and obtained post-service treatment records that 
have been adequately identified by the Veteran as relevant to 
the present claim from the VA Medical Center in Minneapolis 
and from his private physician.  Furthermore, the Veteran's 
service treatment records (STRs) are also of record.  The 
Veteran has also provided a private medical opinion in 
support of his claim.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  The Board 
further finds that there has been compliance with its prior 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, such as sensorineural 
hearing loss, to a degree of ten percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§  1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

When a Veteran receives certain combat medals, decorations, 
badges, commendations, citations, or campaign ribbons, the 
Board can presume that he engaged in combat with the enemy in 
active service.  According to his DD 214 form, the Army 
granted the Veteran the National Defense Service Medal and 
the Expert Qualification Badge for an M-16.  While his 
service to his country was honorable and commendable, neither 
of these awards indicate combat service, and the Board must 
note that he is not a combat veteran.  The presumptions 
afforded combat veterans are not applicable.  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008). VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a 
current disability due to hearing loss is present, service 
connection can be granted for a hearing loss disability where 
the veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  
	
Analysis

The Veteran contends that he sustained acoustic trauma during 
his military service that has caused a current bilateral 
hearing loss disability.  The Veteran asserts that he was 
exposed to loud noises in basic training and advanced 
infantry training from firearms and explosives during his 
active service in the Army from 1970 to 1972.  


The Board notes that the STRs show hearing within normal 
limits for both ears and are absent of any reference to 
complaints of hearing loss during service.  However, even 
though the Veteran's hearing remained in the normal range, 
his separation exam shows a measurable worsening of his 
hearing compared to his entrance exam.  

The Veteran's DD form 214 confirms that his specialty was 
light weapons infantry.  While there is no specific evidence 
of record to corroborate the Veteran's assertion that he was 
exposed to the noise he described during that time, the Board 
finds the Veteran's account of exposure to such noise while 
performing his training as a light weapons infantryman 
credible as it is consistent with the circumstances of his 
service.  Thus, the Board concludes that it is likely that 
the Veteran was frequently exposed to loud noise in service.    


Having determined that the Veteran was exposed to in-service 
acoustic trauma, the question to be addressed is whether he 
has any currently hearing loss disability as a result of that 
trauma.  In this regard, the medical evidence of record 
clearly shows the Veteran currently suffers from a left ear 
hearing impairment as defined by VA regulation.  See 
38 C.F.R. § 3.385 (2008).  It is equally clear that the 
Veteran does not currently suffer from a right ear hearing 
impairment.  See id.  In connection with his claim, the 
Veteran was afforded a June 2003 VA audiological examination.  
Pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
0
0
5
10
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
As the Veteran's left ear pure tone threshold at 4000 Hertz 
exceeds 40 dB, he has met the regulatory requirements for a 
left ear hearing loss disability.  See 38 C.F.R. § 3.385.  
With respect to the right ear, the Veteran does not have a 
single pure tone threshold exceeding 40 dB, at least three 
thresholds exceeding 26 dB, or speech recognition less than 
94 percent.  Therefore, the regulatory requirements for a 
right ear hearing disability for VA purposes are not met.  
Id.  Furthermore, the VA examiner commented that the Veteran 
had a moderate loss of hearing at 4000 Hz only in his left 
ear and that the Veteran's right ear was within normal limits 
for thresholds and speech.  

After a review of the evidence, the Board finds that the 
evidence of record demonstrates that the Veteran's left ear 
hearing loss is related to military service.  Citing the 
Veteran's current hearing loss and separation exam tests, the 
VA examiner found that it was not at least as likely as not 
that the Veteran's moderate hearing loss in his left ear was 
related to service.  However, the Veteran's private physician 
wrote in September 2004 that "[o]ne would conclude that a 15 
decibel loss in both ears over a two-year period of time 
would likely represent hearing loss from noise exposure.  
Typically, noise exposure hearing loss occurs more 
significantly in higher frequencies."  Furthermore, the 
Veteran submitted lay statements from individuals who knew 
him before and after service describing the symptoms of his 
hearing loss.  The Veteran's mother commented in a May 2004 
statement that he did not hear things as well after service 
as he did before service.  She added that he began to use the 
phrase "say again" a lot when he returned from service.  
His mother noticed that he had particular trouble 
understanding women and children.  In September 2004, the 
Veteran's wife corroborated his mother's comments that he had 
no hearing problems prior to service but frequently asked her 
and others to repeat words when he returned.  She also noted 
that he has difficulty understanding the speech of women and 
children especially.  Finally, the Veteran himself described 
his hearing problems since returning from the Army.  He 
states that he is unable to hear certain tones, particularly 
when women and children speak, which causes him to miss key 
syllables when others speak to him.  He has to frequently ask 
people to repeat themselves and has trouble in business 
meetings and presentations.  Furthermore, his hearing loss 
has detrimentally affected his ability to play clarinet and 
his ability to help his children play cello.  

The Board recognizes that the Veteran and his family have 
repeatedly asserted that his hearing loss is related to 
active military service.  However, they lack the medical 
expertise to ascertain the severity of hearing loss or render 
a competent medical opinion regarding the cause of his 
claimed hearing loss.  Nevertheless, the Veteran and his 
family members are competent to report his experience of 
hearing difficulties since service, and the Board finds no 
reason to find that their statements are not credible.  

Finally, the Board notes that the Veteran has submitted a 
private audiogram dated April 2003 in support of his claim 
that is part of the record with the VA examiner's audiogram.  
However, his private audiogram shows pure tone thresholds 
exhibited by the Veteran depicted by graph and was not 
interpreted in decibels for each frequency depicted in the 
audiogram.  The Board may not interpret graphical 
representations of audiometric data.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  Thus, his private audiogram cannot 
establish that the Veteran currently suffers from a right ear 
hearing impairment as defined by VA regulation.  Therefore, 
the only results of record are the 2003 VA audiograms, and 
they do not show that the Veteran's demonstrated hearing loss 
in his right ear meets the threshold levels of a hearing 
impairment as defined by VA regulation.  38 C.F.R. § 3.385 
(2008).    

When taking into account the competing medical opinions and 
the supporting lay statements describing the symptoms of 
hearing loss, the Board finds that the evidence for left ear 
hearing loss is at least in equipoise, if not slightly 
preponderating towards the Veteran.  Thus, the grant of 
service connection for a left ear hearing loss disability is 
warranted.  

However, the evidence clearly shows that the Veteran does not 
have a current right ear hearing disability for VA purposes.  
In this regard, the Board notes that a service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has a disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the absence of a right ear 
hearing loss disability, service connection must be denied. 

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the Claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  That doctrine only 
applies to the Veteran's claim for left ear hearing loss.  
Because the preponderance of the evidence weighs against the 
Veteran's claim for right ear hearing loss, the doctrine is 
not applicable to that claim.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


